This is an appeal filed herein in the name of Fairview joint consolidated school district No. 6, Greer and Jackson counties. An order was entered on March 23, 1942, by the county superintendent of Jackson county annexing a portion of Fairview joint consolidated district No. 6 to Martha joint independent school district No. 9. On appeal to the district court the order of March 23, 1942, was affirmed under date of the 28th day of April, 1942.
A motion to dismiss has been filed for the reason that under the provisions of 70 O.S. 1941 § 890.2[70-890.2] an appeal does not lie from the final order of the district court. We are of the opinion, and hold, that 70 O.S. 1941 § 890.2[70-890.2], providing for appeals from the order of annexation to the district court, makes the action of the district court final and no appeal lies therefrom.
In Huebert v. Keen, 190 Okla. 655, 127 P.2d 180, we held that the right of appeal does not exist but that certiorari would lie to review the alleged jurisdictional errors of the district court in reviewing an order attaching or refusing to attach property by the county superintendent under the provisions of 70 O.S. 1941 § 890.1[70-890.1] et seq. We have held under a statute making the decisions of the board of county commissioners final that an appeal to the district court is unauthorized. See School Districts No. 44 and 47 v. Baker,168 Okla. 413, 33 P.2d 480; Board of Com'rs of Carter County v. Woodford Consol. School Dist. No. 36, 165 Okla. 227,25 P.2d 1057.
The appeal is therefore dismissed.
CORN, C. J., GIBSON, V. C. J., and OSBORN, WELCH, HURST and DAVISON, JJ., concur. RILEY, BAYLESS, and ARNOLD, JJ., absent. *Page 683